Appeal from a judgment of the Supreme Court (Lewis, J.), entered May 24, 1991 in Clinton County, which denied petitioner’s application for writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
It is well established that habeas corpus is not an appropriate remedy where the issues raised could have been advanced on direct appeal or by way of a motion pursuant to CPL article 440 (People ex rel. Rosado v Miles, 138 AD2d 808). Here, the claims raised by petitioner in support of his application for a writ of habeas corpus are the same claims raised by him and specifically rejected by this court on the direct appeal from his conviction (see, People v Moore, 132 AD2d 776, lv denied 70 NY2d 802). Furthermore, the allegations in the petition do not warrant a departure from traditional orderly procedure (see, People ex rel. Gaines v Jones, 79 AD2d 1065). Supreme Court’s decision to deny petitioner’s application must therefore be upheld.
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the judgment is affirmed, without costs.